internal_revenue_service national_office technical_advice_memorandum index uil number case mis number tam-113939-98 number release date district_director gulf coast district taxpayer’s name taxpayer’s address tin years involved date of conference legend taxpayer vv ww xx yy zz aa bb amount amount amount tam-113939-98 amount amount amount amount amount amount amount amount amount amount amount state a a month month month date tam-113939-98 date date date date date date date issue what amounts are deductible by taxpayer as policyholder dividends for tax years 19xx 19yy and 19zz under sec_832 of the internal_revenue_code conclusion under code sec_832 taxpayer is entitled to a deduction for policyholder dividends_paid or declared in each of the taxable years at issue amounts declared as dividends by the board_of trustees which are subject_to a contingency do not constitute declared dividends for purposes of sec_832 until that contingency is satisfied under the facts as provided taxpayer is thus entitled to deductions for policyholder dividends as follows deduction tax_year 19xx amount 19yy amount 19zz amount facts tam-113939-98 taxpayer is a workers’ compensation self-insurance trust organized pursuant to state a code taxpayer is subject_to regulation by the state a workers’ compensation commission hereafter commission rule a of the commission’s laws and rules of the commission provides in pertinent part surplus funds for a fund year in excess of the amount necessary to fulfill all obligations under the law for that fund year may be declared refundable by the trustees provided that such amount shall not be paid to the members until approved by the commission taxpayer’s trust agreement provides surplus funds the trustees shall make a distribution of the surplus monies to participating members subject_to the following restrictions a any surplus monies for a fund year in excess of the amount necessary to fulfill all obligations under the law shall be declared refundable to members by the trustees b in making a distribution of surplus monies the trustees in their sole and complete discretion shall establish the criteria for determining the amount refundable to each member these criteria may include underwriting considerations which adjust the size of each member’s refund for the year in question according to the loss ratio and premium contribution the trust agreement provides that surplus funds for any fund year in excess of the amount necessary to fulfill all obligations of the fund may be declared refundable by the trustees one year after the close of the fund year and are payable to the members after the commission approves the distribution for payment for each taxable_year at issue the trustees made a general declaration at the close of the taxable_year a trustee moved that any and all surplus funds that may exist as of the close of the taxable_year be declared payable to members for tax_year 19xx taxpayer had already paid a dividend to members in the amount of amount at the time the general declaration was made no formal declaration was made regarding the dividend paid during tax_year 19xx the dividend was simply distributed once permission was received from the commission at the time the year-end declarations occurred regarding tax years 19yy and 19zz taxpayer had already received permission from the commission to distribute certain of the surplus funds it tam-113939-98 was holding at the end of tax_year 19yy taxpayer had permission to distribute amount of surplus funds to members at the end of tax_year 19zz taxpayer had permission to distribute amount of surplus funds to members for each taxable_year at issue a contingency was added to the general declaration regarding surplus prior to trustee vote the actual timing of such distribution would be subject_to trustee discretion and review by the state a workers’ compensation commission thus while the surplus relative to any particular fund year belongs to the members according to the terms of the trust agreement the general dividend declaration recognizing this fact contains a contingency which must be satisfied prior to the creation of any binding obligation on the part of the trustees to distribute any of amount of surplus to the members indeed members will lose the right to receive distributions of some of the surplus relative to a particular fund year if losses exceed actuarial estimates the general declaration does not provide for all of the surplus relative to any particular fund year to be distributed because some of the surplus will be held by taxpayer in order to cover excess losses if necessary immediately after the motion stating surplus be declared payable to members is passed a second declaration is made this second declaration removes the contingency on the general dividend declaration for tax_year 19xx the second declaration states that taxpayer will pay dividends totalling amount on the 19vv calendar_year and amount on the 19ww calendar_year permission had not yet been received from the commission to distribute any amounts other than amount which had already been distributed for tax_year 19yy the second declaration states that taxpayer will make dividend payments during calendar_year 19zz amounting to amount which will cover all years for which dividends are being paid for tax_year 19zz the second declaration states that taxpayer will refund to members in 19aa specific amounts attributable to fund years 19vv 19ww 19xx and 19yy which amounts total amount tax_year 19xx taxpayer did not claim a deduction for policyholder 1for the board_of trustees meeting at the end of tax_year 19xx the statement erroneously contains the word reviews instead of review for the meeting at the end of tax_year 19zz the statement omits the term compensation in the phrase state a worker’s compensation commission otherwise the statement is identical in each year tam-113939-98 dividends on its original form 1120-pc for tax_year 19xx taxpayer subsequently filed a form 1120x for tax_year 19xx claiming a policyholder_dividend deduction in the amount of amount taxpayer now concedes that the proper amount of the deduction for policyholder dividends for tax_year 19xx is amount taxpayer paid a dividend in the amount of amount during tax_year 19xx after receiving permission from the commission taxpayer did not have permission from the commission to distribute any additional_amounts tax_year 19yy taxpayer did not claim a deduction for policyholder dividends on its form 1120-pc for tax_year 19yy but now claims it is entitled to a deduction for policyholder dividends in the amount of amount amount represents the sum of amounts and amount was approved by the commission for distribution on date amount was approved by the commission for distribution by separate correspondence also dated date thus the commission had given permission for surplus funds in the amount of amount to be distributed to members as of the close of tax_year 19yy however in the commission’s date correspondence regarding amount the commission noted while we understand that a good portion of this surplus is scheduled to be retained by the fund and a smaller portion to be paid out in cash dividends to the members we can advise that payment under this authority in whole or in part may be made now emphasis added subsequently in month of 19yy a dividend was paid out which approximates the two dividend amounts declared at the board_of trustees meeting held on date the previous year amount plus amount the actual amount_paid out amount was slightly more than amount plus amount taxpayer has not explained the discrepancy amount equals amount plus amount the amount contained in the second declaration in year 19yy tax_year 19zz 2taxpayer claimed this amount as a policyholder_dividend deduction on its amended tax_return for 19xx which was filed in month of 19zz the figure represents the surplus funds relative to the 19xx fund year as calculated by taxpayer in 19zz taxpayer now concedes that it cannot retroactively revise its tax_liability for a particular tax_year based on the subsequent performance of the corresponding fund year surplus tam-113939-98 taxpayer claimed a deduction for policyholder dividends on its form 1120-pc for tax_year 19zz in the amount of amount taxpayer argues that this amount is deductible as it represents the total surplus funds taxpayer had received permission to distribute in tax_year 19zz to its members in month of 19zz a dividend was paid out in the amount of approximately amount the amount approved at the date board_of trustees meeting the previous year during the date board_of trustees meeting a trustee moved that taxpayer pay dividends totalling amount in 19aa this motion was passed law and analysis taxpayer argues that the amount calculated actuarially to represent the surplus attributable to a specific fund year is deductible in its entirety in the year the amount is reviewed and approved for distribution by the commission taxpayer thus suggests that the following amounts are properly deductible tax_year 19xx 19yy 19zz deduction amount amount amount revenue_agent argues that to permit taxpayer to deduct the entire amount of estimated surplus in the year it is reviewed and approved by the commission for distribution results in a gross mismatching of income and expenses as of month of 19bb taxpayer was still purportedly paying dividends relative to the 19vv fund year surplus distribution approval granted by the commission on date revenue_agent argues that declared dividends must be paid within a reasonable_time after the commission approves the distribution revenue_agent believes twelve months after the close of the taxable_year in which the distribution was approved to be a reasonable_time revenue_agent suggests that the following amounts are properly deductible since they were paid within twelve months after the close of the taxable_year in which approval was obtained 3the actual payment was one dollar less apparently due to rounding 4dividends totalling amount plus dollar_figure were paid in month of 19aa tam-113939-98 tax_year 19xx 19yy 19zz law deduction amount amount amount sec_832 of the internal_revenue_code provides for a deduction for policyholder dividends as follows dividends_and_similar_distributions paid or declared to policyholders in their capacity as such except in the case of a mutual fire insurance_company described in subsection b c for purposes of the preceding sentence the term dividends and other similar distributions includes amounts returned or credited to policyholders on cancellation or expiration of policies described in subsection b d for purposes of this paragraph the term paid or declared shall be construed according to the method_of_accounting regularly employed in keeping the books of the insurance_company sec_1_822-12 of the treasury regulations provides if on the other hand the method_of_accounting so employed is the accrual_method the deduction or a reasonably accurate estimate thereof for dividends_and_similar_distributions declared to policyholders for any taxable_year will in general be computed by adding the amount of dividends_and_similar_distributions declared but unpaid at the end of the taxable_year to dividends_and_similar_distributions paid during the taxable_year and deducting dividends_and_similar_distributions declared but unpaid at the beginning of the taxable_year revrul_57_134 1957_1_cb_210 analyzed whether dividends_to_policyholders declared during a taxable_year by certain insurance_companies employing the accrual_method of accounting are deductible from gross_income for the taxable_year of declaration where the dividends are declared as an amount representing all or a portion of the net profits of the company as of the end of the taxable_year the pertinent facts are as follows in november the taxpayer through its board_of directors declares a dividend to policyholders of all the company’s profits in excess of big_number dollars for such taxable_year payable after the close of the tam-113939-98 taxable_year on january th of the following year the dividend is paid the ruling centers on whether the dividends declared by the company are in a determined or undetermined amount the ruling states that dividends of all the company’s profits in excess of big_number dollars cannot create a debt at the time the resolution is adopted by the board_of directors in november this is true because losses may occur during the remainder of the year which would more than offset the corporation’s prior earnings for the year no debt is created between the corporation and the policyholders until the taxable_year has closed since only then is it clear whether there are earnings available for the purposes of the dividend declaration the ruling holds that such a declaration may be treated as an accrued liability for the taxable_year during which the resolution is adopted by the board_of directors provided there are sufficient earnings for such year available for dividends at the close of the taxable_year in the case at hand taxpayer argues that it may deduct the entire amount of estimated surplus as a policyholder_dividend deduction in the year the estimated surplus is approved for distribution to members by the commission however the facts of the instant case can be distinguished from those relied upon in revrul_57_134 the facts herein clearly establish that the amount of available surplus as estimated by taxpayer and approved for distribution by the commission for any particular fund year bears no relationship to the specific amount of policyholder dividends payable in any particular taxable_year in fact the commission’s letter of date establishes that taxpayer requested approval to distribute amounts of surplus that it intended to hold rather than distribute the approval of the commission is necessary for taxpayer to be able to distribute dividends to its members under state a law the fact that actuarial estimates of surplus are submitted to the commission and the commission reviews these calculations and approves the distribution of such surplus to the members is not dispositive of the issue the commission’s approval permits taxpayer to distribute dividends it does not require taxpayer to do so the trustees have discretion to determine when payment will be made and in what amount under the facts of the case at hand the trustees exercise this discretion by making first a general declaration subject_to a contingency then a second specific tam-113939-98 dividend declaration satisfying the contingency the general declaration by itself does not qualify as a dividend declaration for purposes of sec_832 because it is not an enforceable obligation until the contingency contained therein is satisfied thus pursuant to sec_832 of the code and sec_1_822-12 of the regulations and based on the above analysis we hold that taxpayer is entitled to a deduction for policyholder dividends only in the amounts listed under conclusion caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
